FILED
                             NOT FOR PUBLICATION                             JUN 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PARAMJIT SINGH,                                  No. 06-70700

               Petitioner,                       Agency No. A072-474-729

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Paramjit Singh, native and citizen of India, petitions for review of a Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of deportation,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias,

502 U.S. 478, 481 n.1 (1992), and deny the petition for review.

      Singh testified to two encounters with the police, one in which they hit and

kicked him, and the other in which they slapped him. Substantial evidence

supports the BIA’s finding that Singh’s two encounters did not rise to the level of

persecution. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir. 1995). Substantial

evidence further supports the BIA’s finding that Singh’s fear of future persecution

was not objectively reasonable. See Molina-Estrada v. INS, 293 F.3d 1089, 1096

(9th Cir. 2002) (State Department report did not demonstrate a reasonable fear of

future persecution). Accordingly, we deny the petition as to Singh’s asylum claim.

      Because Singh failed to meet the lower standard of proof required to

establish asylum, he necessarily failed to show that he was entitled to withholding

of deportation. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence also supports the agency’s denial of CAT relief because

Singh failed to establish that it is more likely than not he will be tortured in India.

See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                            2                                     06-70700